Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 1 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 2 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 3 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 4 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 5 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 6 of 7
Case 20-14379   Doc 1-1 Filed 07/22/20 Entered 07/22/20 21:29:07   Desc
                      Signature Pages Page 7 of 7
